DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No IDS was submitted.

			Claim Status
Claims 1-19 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 13, 16, and 19, the limitation “a frangible section (Fig. 1, 7 is rupturable), which ruptures upon application of a force having a component directed along a direction from the open proximal end toward the closed distal end, such that material contained within the closed distal end of the tube is prompted to move into a tube test captured by the coupling structure” is unclear and indefinite. What kind of force is applied?  How is the force provided?  Does the retriever provide the force?  It is unclear how or what would provide a force. Please clarify what force is being referred to.

Regarding Claims 1, 13, 16, and 19, the limitation “such that material contained within the closed distal end of the tube is prompted to move into a tube test captured by the coupling structure” is unclear and indefinite. What or how would the material be in the closed distal end of the tube?  What material is contained?  It is unclear what instances would or would not require a material, and further unclear if applicants are intending to claim said material. Please clarify what material is being referred to and how it is moved in relation to the coupling structure.

Regarding Claims 1, 13, 16, and 19, the limitation “the tube” lacks antecedent basis. Does the applicant intend for this to be the tube body or the tube assembly? Please clarify what the tube refers to.

Regarding Claims 1, 13, 16, and 19, the limitation “the tube test” (line 13) is unclear and indefinite. What structure does the applicant intend to recite by stating “tube test”? Is this a tube where the sample is tested within that tube? This claim language is confusing given that an earlier limitation states “test tube” (line 8) which is the reverse of the term “the tube test”. Please clarify what structure “the tube test” refers to.  

Regarding Claim 3, the limitation “the cylindrical collar sized to be inserted into an end of a test tube” is unclear and indefinite. Is this the same or different test tube from the “test tube” recited in claim 1? Please clarify how many test tubes are claimed and whether this is the same or an additional test tube.

Regarding Claim 4, the limitation “the coupling structure engages a test tube with one of a friction fit” is unclear and indefinite. Is this the same or different test tube from the “test tube” recited in claim 1? Please clarify how many test tubes are claimed and whether this is the same or an additional test tube.

Regarding Claims 5 and 6, the limitation “at least one line of weakness “ is unclear and indefinite. What is a line of weakness?  The applicant needs to clarify what defines the frangible section and then better describe how it has a line. For example, is there a perforated line which would break first due to the perforation? Please clarify where is a line of weakness and what structure or arrangement of the structure (frangible section) provides at least one line of weakness.

Regarding Claim 9, the limitation “wherein the grip is captured between an outer surface of the proximal end of the tube body, and an inner surface of the cap, when the cap is positioned on the proximal end of the tube body” is unclear and indefinite. What does “the grip is captured refer to”? How is a grip captured? What does the applicant intend the grip to do such that it is captured? Please clarify the arrangement of the grip or the structure of the grip.

Regarding Claim 11, the limitation “a specimen collection solution contained within the tube body and retained by the cap” is unclear and indefinite. It is unclear where is the solution contained since claim 11 appears to recite that it is within the tube body and retained by the cap. Is the solution in the tube body or in the cap or both? If the solution is in both, please clarify how this is possible in the claimed embodiment.

Regarding Claims 12, 15, 18, the limitation “a transfer medium” is unclear and indefinite. What is a transfer medium? What makes up a transfer medium? Would this differ from the other solutions recited in claim 12. Please clarify what the transfer medium is composed of.

Claims 7, 8, 10, 14, and 17 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote (WO 95/25948).

Regarding Claim 1, Foote teaches a specimen collection tube assembly (see Fig. 1) comprising: 
a tube body (Fig. 1, 1), having an open proximal end, and a closed end distal thereto; 
a cap receivable on the open proximal end (Fig. 1, 2); 
a specimen retriever, receivable within the tube body, when the cap is received on the open proximal end (Fig. 1, 4); 
the tube body including a coupling structure disposed at the closed distal end which captures and holds a test tube brought into engagement therewith (Fig. 1, 3); 
the closed distal end of the tube body further including a frangible section (Fig. 1, 7 is rupturable), which ruptures upon application of a force having a component directed along a direction from the open proximal end toward the closed distal end, such that material contained within the closed distal end of the tube is prompted to move into a tube test captured by the coupling structure (Fig. 1 shows a relatively simple embodiment of the invention. The illustrated device comprises a tube 1, an associated cap 2 and a well member 3 that is a force-fit in the base of the tube 1. To the cap 2 is attached a swab member comprising an elongate member 4 having at its distal end an absorbent material 5 that will take up liquid. The cap (or plunger") has two positions. In the up position (as illustrated), it is in contact with extractant 6 (which is also a reconstitution buffer for the agent). The cap 2 and swab 4, 5 can be removed, used to swab a surface, and then replaced. When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample. The down position may be achieved by straight pushing or by twisting/screwing down. The whole tube is then placed in a custom-built luminometer.).   

Regarding Claim 2, Foote teaches the specimen collection tube assembly according to claim 1, wherein the cap is threadably couplable with the tube body (The down position may be achieved by straight pushing or by twisting/screwing down. The example notes that the cap would be threadably couplable when it is screwed into the tube).  

Regarding Claim 5, Foote teaches the specimen collection tube assembly according to claim 1, wherein the frangible section comprises at least one line of weakness (Fig. 1, 7 the foil or frangible section would have at least one line of weakness such that it ruptures).  

Regarding Claim 6, Foote teaches the specimen collection tube assembly according to claim 5, wherein the at least one line of weakness extends at least one of radially from a bottommost reach of the tube body, extends in a circular path around a portion of the tube body (Fig. 1, 7 the foil or frangible section would correspond to the tubular (circular) shape of the tube and be at the bottom part of the tube bottom).  

Regarding Claim 7, Foote teaches the specimen collection tube assembly according to claim 1, wherein the specimen retriever comprises a stem having a proximal end and a distal end, with a grip disposed at the proximal end and a specimen-retaining tip disposed at the distal end (Fig. 1, 7 grip is at top and swab, 5).  

Regarding Claim 8, Foote teaches the specimen collection tube assembly according to claim 7, wherein the specimen-retaining tip comprises one of a swab, a capillary tube, a brush, a biopsy needle tip, and cannula (Fig. 1, swab 5).  

Regarding Claim 9, Foote teaches the specimen collection tube assembly according to claim 7, wherein the grip is captured between an outer surface of the proximal end of the tube body, and an inner surface of the cap, when the cap is positioned on the proximal end of the tube body (grip is area between the stem and the cap).  

Regarding Claim 10, Foote teaches the specimen collection tube assembly according to claim 1, wherein the cap includes a region through which a specimen retriever may be thrust (Fig. 1, The cap (or plunger") has two positions. In the up position (as illustrated), it is in contact with extractant 6 (which is also a reconstitution buffer for the agent). The cap 2 and swab 4, 5 can be removed, used to swab a surface, and then replaced. When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample.).  

Regarding Claim 11, Foote teaches the specimen collection tube assembly according to claim 1, further comprising a specimen collection solution contained within the tube body and retained by the cap (Fig. 1, extractant 6).  

Regarding Claim 12, Foote teaches the specimen collection tube assembly according to claim 11, wherein the specimen collection solution comprises at least one of a preservative, a transfer medium, a wash medium (Fig. 1, extractant 6 (which is also a reconstitution buffer for the agent).  

Regarding Claim 13, Foote teaches a specimen collection system comprising: 
a specimen collection tube assembly (Fig. 1) comprising: 
a tube body, having an open proximal end, and a closed end distal thereto (Fig. 1, 1); 
a cap receivable on the open proximal end (Fig. 1, 2); 
a specimen retriever, receivable within the tube body, when the cap is received on the open proximal end (Fig. 1, 4);  
the tube body including a coupling structure disposed at the closed distal end which captures and holds a test tube brought into engagement therewith (Fig. 1, 3); 
the closed distal end of the tube body further including a frangible section (Fig. 1, 7 is rupturable), 
which ruptures upon application of a force having a component directed along a direction from the open proximal end toward the closed distal end, such that material contained within the closed distal end of the tube is prompted to move into a tube test captured by the coupling structure (Fig. 1 shows a relatively simple embodiment of the invention. The illustrated device comprises a tube 1, an associated cap 2 and a well member 3 that is a force-fit in the base of the tube 1. To the cap 2 is attached a swab member comprising an elongate member 4 having at its distal end an absorbent material 5 that will take up liquid. The cap (or plunger") has two positions. In the up position (as illustrated), it is in contact with extractant 6 (which is also a reconstitution buffer for the agent). The cap 2 and swab 4, 5 can be removed, used to swab a surface, and then replaced. When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample. The down position may be achieved by straight pushing or by twisting/screwing down. The whole tube is then placed in a custom-built luminometer.); 
a specimen collection solution contained within the tube body and captured by the cap (Fig. 1, extractant 6); and 
a test tube coupled to the closed distal end of the tube body (Fig. 1, 3).  

Regarding Claim 14, Foote teaches the specimen collection system according to claim 13, wherein the test tube is coupled to the tube body with one of a friction fit, a threaded engagement, a snap-on engagement, a bayonet-type engagement (The sealed compartment, or sequence thereof, may then be fitted to the bottom end of the tube. Liquid-tight engagement, e.g. by means of a force-fit, is appropriate.).  

Regarding Claim 15, Foote teaches the specimen collection system according to claim 13, wherein the specimen collection solution comprises at least one of a preservative, a transfer medium, a wash medium (Fig. 1, extractant 6 (which is also a reconstitution buffer for the agent).    

Regarding Claim 16, Foote teaches a method of making a specimen collection system comprising the steps of: 
providing a specimen collection tube assembly (Fig. 1), the specimen collection tube assembly comprising: 
a tube body, having an open proximal end, and a closed end distal thereto (Fig. 1,1); 
a cap receivable on the open proximal end (Fig. 1, 2); 
a specimen retriever, receivable within the tube body, when the cap is received on the open proximal end (Fig. 1, 4);   
the tube body including a coupling structure disposed at the closed distal end which captures and holds a test tube brought into engagement therewith (Fig. 1, 3);  
the closed distal end of the tube body further including a frangible section (Fig. 1, 7 is rupturable), which ruptures upon application of a force having a component directed along a direction from the open proximal end toward the closed distal end, such that material contained within the closed distal end of the tube is prompted to move into a tube test captured by the coupling structure (When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample. The down position may be achieved by straight pushing or by twisting/screwing down. The whole tube is then placed in a custom-built luminometer.); 
disposing a specimen collection solution within the tube body (Fig. 1, extractant 6); 
capturing the specimen collection solution within the tube body by attaching the cap to the open proximal end of the tube body (When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample.); and 
coupling a test tube to the closed distal end of the tube body (Fig. 1, 3).    

Regarding Claim 17, Foote teaches the method according to claim 16, wherein the step of coupling a test tube to the closed distal end of the tube body comprises coupling the test tube with one of a friction fit, a threaded engagement, a snap-on engagement, a bayonet-type engagement (The sealed compartment, or sequence thereof, may then be fitted to the bottom end of the tube. Liquid-tight engagement, e.g. by means of a force-fit, is appropriate.).  

Regarding Claim 18, Foote teaches the method according to claim 16, wherein the specimen collection solution comprises at least one of a preservative, a transfer medium, a wash medium (Fig. 1, extractant 6 (which is also a reconstitution buffer for the agent).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Foote (WO 95/25948), in view of Pedlar (WO 2006/090137).

Regarding Claim 3, Foote teaches the specimen collection tube assembly according to claim 1.
Foote is silent to the coupling structure comprises a substantially cylindrical collar disposed about the frangible section, the cylindrical collar sized to be inserted into an end of a test tube.  
Pedlar teaches in the related art of an apparatus for sample collection. As shown in Figure 2, the first frangible portion 20 comprises a first annular collar 24 mounted to the second frangible portion 22 by first frangible members or tabs 26. The first annular collar 24 is tear resistant so that it may remain intact when detached from the second frangible portion 22.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a substantially cylindrical collar disposed about the frangible section, as taught by Pedlar, such that the cylindrical collar is sized to be inserted into an end of a test tube of the device of Foote, to allow for securely covering the frangible section, as taught by Pedlar, in the abstract, and avoid spilling the sample for collection.

Regarding Claim 4, Foote teaches the specimen collection tube assembly according to claim 3, wherein the coupling structure engages a test tube with one of a friction fit, a threaded engagement, a snap-on engagement, a bayonet-type engagement (a tube 1, an associated cap 2 and a well member 3 that is a force-fit in the base of the tube 1. The sealed compartment, or sequence thereof, may then be fitted to the bottom end of the tube.Liquid-tight engagement, e.g. by means of a force-fit, is appropriate.).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Foote (WO 95/25948), in view of Uhl (US Pub 2003/0157728).
Regarding Claim 19, Foote teaches a method for collecting a specimen comprising the steps of: 
providing a specimen collection tube assembly (Fig. 1), the specimen collection tube assembly comprising: 
a tube body, having an open proximal end, and a closed end distal thereto (Fig. 1, 1); 
a cap receivable on the open proximal end (Fig. 1, 2); 
a specimen retriever, receivable within the tube body, when the cap is received on the open proximal end (Fig. 1, 4);   
the tube body including a coupling structure disposed at the closed distal end which captures and holds a test tube brought into engagement therewith (Fig. 1, 3);   
the closed distal end of the tube body further including a frangible section (Fig. 1, 7 is rupturable), which ruptures upon application of a force having a component directed along a direction from the open proximal end toward the closed distal end, such that material contained within the closed distal end of the tube is prompted to move into a tube test captured by the coupling structure (When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample. The down position may be achieved by straight pushing or by twisting/screwing down. The whole tube is then placed in a custom-built luminometer.); 
disposing a specimen collection solution within the tube body (Fig. 1, extractant 6); 
capturing the specimen collection solution within the tube body by attaching the cap to the open proximal end of the tube body (When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample.); and 
coupling a test tube to the closed distal end of the tube body (Fig. 1, 3);     
grasping the specimen retriever and acquiring a specimen on a specimen-retaining tip on a distal end of the specimen retriever; inserting the specimen retriever, distal end first, into to the tube body, such that the specimen retaining tip is immersed into the specimen collection solution (a tube 1, an associated cap 2 and a well member 3 that is a force-fit in the base of the tube 1. To the cap 2 is attached a swab member comprising an elongate member 4 having at its distal end an absorbent material 5 that will take up liquid. The cap (or plunger") has two positions. In the up position (as illustrated), it is in contact with extractant 6 (which is also a reconstitution buffer for the agent). The cap 2 and swab 4, 5 can be removed, used to swab a surface, and then replaced. When lowered, to the down position, a foil partition 7 sealing the wall 4 is broken, a freeze-dried reagent 8 is automatically reconstituted and mixed with the extractant/sample. The down position may be achieved by straight pushing or by twisting/screwing down); 
Foote is silent to placing the coupled tube body and test tube in a centrifuge; 
actuating the centrifuge until rupture of the frangible section of the tube body occurs, causing movement of the specimen collection solution into the test tube; 
removing the coupled tube body and test tube from the centrifuge.
Uhl teaches in the related art of obtaining biological samples collected on swabs. See Abstract. [0027] The swab extraction assembly was centrifuged at 20,800.times.g for 3 minutes in an Eppendorf 5741 C centrifuge to extract microorganisms and medium from the swab into bottom of the 2 ml centrifuge tube. The 0.65 ml centrifuge tube and swab were discarded. The supernatant was carefully removed from the 2 ml centrifuge tube with a fine-tip transfer pipette and was discarded.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the step of centrifuging the swab, as taught by Uhl, which would inherently rupture the frangible section in the test tube with coupled tube body of Foote, to allow for extracting the sample collected on the swab by centrifuging a swab extraction assembly, as taught by Uhl, in [0004].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798